Citation Nr: 1631730	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  11-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial rating in excess of 30 percent for Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert Bruce Goss, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.  The Veteran is in receipt of the Bronze Star Medal, the Vietnam Service Medal with two Bronze Service Stars, a Purple Heart, and a Combat Infantryman Badge among his awards and decorations.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran submitted a notice of disagreement in June 2008 concerning a denial for service connection for a left leg disability.  The claim was granted by a February 2011 rating decision; thus, this claim is no longer on appeal and the Board does not have jurisdiction.

There are a multitude of claims discussed in a May 2016 document from the Veteran's attorney, 107 pages in length.  The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  These amendments are applicable with respect to claims and appeals filed on or after March 24, 2015.  If the Veteran wishes to pursue new issues, the claims must be submitted on the appropriate form as prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Hearing Loss

The Veteran was afforded a VA examination in February 2008 to consider his claim for service connection for hearing loss.  Unfortunately, only the first two pages of the examination report have been associated with the claims file; thus, the AOJ must obtain and associate the entirety of the February 2008 VA audio examination with the electronic claims file.

Back

Concerning the Veteran's claim for service connection for a back disability, the Veteran's service treatment records reflect complaints of back pain in December 1966.  The Veteran has also alleged injury while serving in combat in the Republic of Vietnam, when being hit by a mortar, he landed wrong and injured his back.  The Veteran has been service-connected for residuals of a shrapnel wound to the right foot since 1968.

38 U.S.C.A. § 1154 (West 2014) provides that in the case of Veterans of combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. 

If VA determines that the Veteran's service comprised combat with the enemy, and that his claimed disability plausibly relates to such experience, then the Veteran's lay testimony or statements regarding his claimed injuries are accepted as conclusive evidence of their occurrence, and no further development or corroborative evidence is required, providing that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions, or hardships of service."  38 U.S.C.A. § 1154; 38 C.F.R. 3.304 (2015).

In a May 2007 VA outpatient treatment entry, it was reported that the Veteran had a "1980-herniated disk-chemolase w/papaya juice".  There is no indication of 1980 treatment associated with the electronic record.  A March 2010 letter from a private physician indicates that the Veteran injured his back when he fell in training and again while serving in Vietnam.  The provider indicated that, by history, the Veteran's back disability can be attributed to injuries he sustained while training and in Vietnam, although they may be multi-factorial.

The Veteran was afforded a VA examination in December 2010.  The examiner opined that it is less likely than not that the Veteran's current back condition is associated with his military service as there is no evidence of a chronic on-going condition associated with his military service.

The Veteran was afforded an additional VA examination in January 2011.  The examiner stated that the Veteran's low back condition is less likely as not related to service due to there being no available information for documentation of chronic low back pain.  The examiner further indicated that degenerative disc disease of the lumbar spine is related to aging and genetic predisposition.  However, the opinion did not consider the Veteran's claims concerning back problems since service.  The examiner also noted that the claims file was not available for her review.  Thus, an additional examination is required.

PTSD

The May 2016 statement from the Veteran's attorney additionally indicates that the Veteran lost his job in 2012 due to altercations and/or negative interactions with co-workers.

The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA psychiatric examination was conducted in December 2010, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, the Veteran should be provided a VA examination to determine the current severity of his PTSD, including the impact of the disorder on his employment.

Relating to all of the Veteran's claims, in addition to the notation of unassociated records in the context of the VA outpatient treatment in May 2007, the Veteran's attorney, in his May 2016 statement, indicated that the Veteran sought VA medical treatment in February 1968 from the VA Hospital in Houston.  Thus, the AOJ must associate all of the Veteran's outstanding VA treatment records from the claims file dating from February 1968 to the present.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA treatment records, dating since February 1968, not already associated with the claims file.  The RO/AMC should confirm that the entirety of the February 2008 audio examination has been associated.  Once obtained, these records should be associated with he claims file.

2.  The Veteran should be requested to identify any private treatment records related to his claimed disabilities, to include records from disc surgery in 1980, and provide any necessary authorization.  Thereafter, the originating agency should attempt to obtain the records and associate them with the claims file.  

3.  Make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination to determine the nature and etiology of any lower back disability.  Any indicated diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested examination, and the examination report should reflect that such a review was made. 

For each lower back disability identified, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that it had its clinical onset or is otherwise related to active duty.  The examiner must specifically take into account in-service treatment for the lower back as well as, taking as fact, the Veteran landing wrong when he was hit by shrapnel during combat service in the Republic of Vietnam.  

A complete rationale for all opinions should be provided.

4.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

The examiner must also comment on the impact of his psychiatric disability on his ability to obtain and retain employment.  Then, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, and in particular, his PTSD, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  Thereafter, the RO should readjudicate the Veteran's claims on appeal.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

